NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

    ANNA SAC,
                                                             Civ. No. 19-12056
                       Plaintiffs,
                                                             MEMORANDUM ORDER
    v.

    ERIC HOLDER, former U.S. Attorney
    General, BARACK H. OBAMA,
    MICHELLE OBAMA, ROBERT
    KHUZAMI, PREET BHARARA, and
    KATHERINE KELLY,

                       Defendants.

THOMPSON, U.S.D.J.

         IT APPEARING that Plaintiff submits a letter that the Court construes as a Motion for

Recusal (ECF No. 4);1 and it further

         APPEARING that a judge must recuse himself where “he has a personal bias or prejudice

concerning a party,” where “he or his spouse, or a person within the third degree of relationship

to either of them, or the spouse of such a person is a party to the proceeding,” and in other

circumstances, 28 U.S.C. § 455; see also § 144; and it further

         APPEARING that Judge Thompson and Magistrate Judge Goodman have no relationship

to any parties that would require their recusal;

         IT IS on this 6th day of June, 2019,

         ORDERED that Plaintiff’s Motion for Recusal (ECF No. 4) is DENIED.

                                                             /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J.

1
 Plaintiff’s letter makes other requests (for example, a conversion of the case from civil to
criminal) that the Court cannot appropriately grant. (Id.)
